Fourth Court of Appeals
                                        San Antonio, Texas
                                             November 29, 2017

                                            No. 04-17-00772-CV

              IN RE Jeffrey SORRELL, M.D. and Sound Inpatient Physicians of Texas
                                d/b/a Sound Physicians of Texas

                                            No. 04-17-00773-CV

                           IN RE VHS SAN ANTONIO PARTNERS, LLC
                                  d/b/a Northeast Baptist Hospital

                                     Original Mandamus Proceedings 1


                                                    ORDER


Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Irene Rios, Justice

        On November 22, 2017, and November 27, 2017, relators filed petitions for writs of
mandamus. The court has considered the petitions and is of the opinion relators are not entitled
to the relief sought. Accordingly, the petitions are DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on November 29, 2017.



                                                             _________________________________
                                                             Irene Rios, Justice




        1
          These proceedings arise out of Cause No. 2016-CI-07398, styled Mary Alice Staton, Individually, and as
Next Friend for A.K.P., a Minor, and as Representative of the Estate of Lakara Staton, Deceased v. VHS San
Antonio Partners, LLC d/b/a Northeast Baptist Hospital, et al., pending in the 225th Judicial District Court, Bexar
County, Texas. These proceedings challenge orders signed by the Honorable David A. Canales and the Honorable
Laura Salinas.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of November, 2017.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court